TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 10, 2021



                                      NO. 03-19-00473-CV


                             Katrina J. (“Nina”) Morris, Appellant

                                                  v.

                    Maansi Piparia, M.D.; April Schiemenz, M.D.; and
               Christina Sebestyen, M.D., P.A. d/b/a ObGyn North, Appellees




         APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is a permissive appeal from the interlocutory order granting partial summary judgment

signed by the trial court on July 3, 2019. Having reviewed the record and the parties’ arguments,

the Court holds that there was no reversible error in the order. Therefore, the Court affirms the

trial court’s interlocutory order. Appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.